Title: To Thomas Jefferson from Edward Church, 12 October 1793
From: Church, Edward
To: Jefferson, Thomas



Sir
Lisbon Saturday 12th: Octr. 1793
 
Yesterday the 11th. I received the following note from Coll. Humphreys, our minister Resident at this Court, but now at Gibralter.
“Dear Sir
“We have advice of a Truce between the Portugueze and Algiers, and that an Algerine Fleet has gone into the Atlantic, Pray forward the inclosed with the intelligence and believe me”
Your’s
(Signed) D. Humphreys
Immediately on receipt of this very alarming news, I called together all the American Captains now in this Port, and communicated the Contents of the above Letter, with such farther information as I had a few minutes after obtained from a friendly and always well-informed Portugueze Gentleman—which was, that on the 5th. instant an Algerine Fleet consisting of eight armed Ships had been seen by a Portugueze Frigate (just arrived) sailing out of the Mediterranean, there were 4 Ships carrying 44, 36, 30 and 28 Guns—3 Xebecs 20, 24 and 26 Guns—and one Brigantine of 22 Guns. Their Signals to the Portugueze and English are said to be an English Jack at the fore-top-gallant-mast head, and a Flag with blue and white, or blue and yellow Stripes, at the main top gallant mast Head.
Early this morning I waited on his Excellency Luiz Pinto de Souza Minister and Secretary of State for foreign Affairs, on the subject of this unexpected Event, and the unfortunate situation in which it had placed not only the American Captains now here, but our nation at large, whose injury seems to have been particularly meditated in this negociation.
The Minister received me with great politeness, and anticipating the cause of my visit, informed me that he was at the moment of my arrival occupied in writing to me on the subject, but was better pleased to see me, as he could more fully and particularly explain the nature of this business to me viva voce, than by letter, and assured me that he would candidly communicate to me how far the Court of Portugal were concerned, or chargeable for the mischiefs resulting from this Truce, to all those Powers not at peace with Algiers; he declared that it was as unexpected to the Court of Portugal, as it could be to us, and if it was not
 
quite so unwelcome, yet it was by no means agreeable to their Court, who never intended to conclude either a Peace or Truce with the Dey without giving timely notice to all their friends that they might avoid the dangers to which they might otherwise be unavoidably exposed by trusting to the protection of the Portugze. Ships of war stationed in the Mediterranean. He acknowledged that the Court of Portugal had about 6 months past, expressed to the Courts of England and Spain, a desire of their friendly co-operation to induce a disposition in the Dey towards the establishment of a firm and lasting peace with her most faithful Majesty, but having appointed no person directly or indirectly to negociate in behalf of her Majesty, they considered the business as only in embryo; but the british Court zealous over-much for the happiness of the two nations Portugal and Algiers, in order to precipitate this important business, very officiously authorized Charles Logie the british Consul-General and Agent at Algiers, not only to treat, but to conclude for and in behalf of this Court, not only without any Authority, but without even consulting it. A Truce was accordingly concluded between the Dey and the british Agent (for twelve months) in behalf of her most faithful Majesty, for the performance of which on the part of her majesty the British Court is Guarantee. The Condition is, that this Court shall pay to the Dey one third as much as he receives annually from the Court of Spain. When this Court received information of this proposed condition, from Mr. Walpole the british Envoy to this Court, They informed him, that however desirous they might be of a Peace with Algiers, they were so far from being disposed to submit to such a condition, that it was the determination of her most faithful Majesty not to pay one farthing, but in the interval, the truce was signed by the self-constituted Agent Mr. Logie. The Minister Mr. Pinto farther informed me that this Court had ordered an Augmentation of the number of armed Ships on the Meditn. Station, so little was their expectation of a peace or truce with Algiers, and intimated that the Algerines would probably ere long be less at liberty to cruise than at present, and mentioned less than a month; but though I have great confidence in his Sincerity, and in the good wishes and disposition towards us of many of the Portugze. Nobility, and of their sincere hatred of the English—yet the Prince is young, weak, and obstinate, and can, and probably will determine as his own Caprice, or Martin de Mello may direct. The Conduct of the British in this business leaves no room to doubt, or mistake their object, which was evidently aimed at us, and proves that their envy, jealousy, and hatred, will never be appeased, and that they will leave nothing unattempted to effect our ruin—as a farther confirmation, it is worthy of remark, that the same british Agent obtained a truce at the same time
 
between the States of Holland and the Dey for six months, whereby we and the Hanse Towns are now left the only prey to those Barbarians. This last Truce has in all probability cost the English very dear, as the Algerines had profited much by Captures from the Dutch since the commencement of the late hostilities between the two Nations. This will I fear give a fatal stroke to the advantages which we might otherwise have derived from our Neutrality.
I am at this place interrupted by intelligence from a staunch friend to America, who has his information from the fountain-head—it has greatly shocked me. I have reason to fear that there is an infernal combination in Europe against us, France excepted, and that we have no other hope or resource but in our own strength.
Monday 14th. I have just received a letter from Gibralter of the 8th. with orders to charter a Vessel to carry the intelligence to you, Copy of which letter I send herewith. At this moment a Swedish Vessel arrives. On the 9th. in Lat: 38. 13. She was boarded by an Algerine Frigate, at a small distance She saw another which had just captured 4 Americans, 2 Brigs, 1 Ship, and 1 Schooner, and one Genoese Ship. She was informed of the Truce and that it was for 12 Months with both Holland and Portugal. I have forwarded letters by Expresses wherever I thought it necessary to notify our Citizens of their danger. We are betrayed and many, many of our Countrymen will fall into the cruel Snare. I send you a list of Those in this Port. I have chartered a Ship this moment for £800 Stlg. to carry my Dispatches, She sails to morrow. They will be delivered to you by Mr. Livingston to whom refer you for farther particulars which in my great hurry I may omit; I have not slept since Receipt of the news of the hellish plot—pardon me for such Expressions. Another Corsair is in the Atlantic. God preserve Us.
News is just arrived ⅌ Post, that the French have retaken Toulon—have repulsed the Duke of Brunswick with great Slaughter; and that the Prince de Cobourg is in great danger of a total defeat, being hemmed in, by a very powerful Army which he dares not attack, Cetera desunt. I have chartered the Vessel to go, and return with a Cargo of Wheat or Flour to this Port or Cadiz for £800 Stlg., her freight back will go far to pay the expence of her hire. God grant her a safe and speedy Passage. Small hopes now of a peace with Algiers. It is currently reported here, that 3 or 4, some say 2, and some but one—of the Algerine Frigates now cruising against Us were a late present from the british King, but for this I have no other Authority than common report. If it should be thought that I have chartered the Vessel at a high price, I wish the Government to be informed that all the protected Ships demand at least double since the confirmation of this Algerine News, and I have been rather favoured in the Contract which I have made, and
 
therefore hope no blame will fall on me, but that I shall be enabled by the Government to fulfill my Engagement.
Upon farther enquiry I am sorry to inform you, that the letter containing the above french news, comes from doubtful Authority.
It is a matter of Certainty, which I have received from undoubted Authority, though contradicted by the Minister Luiz Pinto, and at present a great Secret, that One of the present Portugze. Ministers is in this execrable plot, a plot loudly and publickly execrated by this Nation. I asked if it was Martinio de Mello?, and was answered that all his consequence and his pecuniary Resources were derived from the Meditn. fleet, or Algerine War, and of course no suspicion could justly fall on him. Was it the Secy. Lz. Pinto? My Informant only knew at present that one of the four Ministers had been privy to the whole transaction, but could not fix it, but could and would tell me very soon, at present he seemed disposed rather to suspect the first Minister, the Marquis Ponte-de-Lima, because he was the inveterate Enemy of Martinho de Mello, whom my Author heard say on a former occasion to an Ambassador on his taking leave of the Court to go to Algiers to negocíate a peace, Sir! the Ships attend you, you will therefore proceed without delay on your Embassy, but remember what I have said, and what I now repeat, as of the greatest consequence, (meaning to himself), if You succeed in making a peace you will do well, but if you should not succeed you will do much better. The relation of These circumstances tho’ trivial in themselves, may possibly enable you to form a more adequate idea of this Court than I should be able to give you, it is with this view I trouble you with them.
One of the Frigates now cruising under Algerine Colors was a present from the King of Spain, but not very lately—and one is certainly a very late present from the british King. I write in great haste, and perturbation of mind, yet hope and believe I have omitted nothing in my power to communicate for the public good and safety, to promote which, I pray you to believe me ever most firmly and sincerely devoted. If by the harshness of some of my expressions I should appear to you to be more strongly prejudiced against the british, or british politicks, than my Countrymen in general, I trust it is only because I know them better; Few of my Countrymen having been so much conversant with them for 30 years last past, the Interval of the late war excepted, and Fewer perhaps have observed and studied them so much. I am convinced they were making large strides again in America, and would probably ere long have possessed an influence there which sooner or later would have proved our ruin, but Heaven I hope has timely interposed, and doomed them to fall into the pit which they were digging for us, and that great good will ultimately be derived to us from this great
 
evil. It is greatly to be deplored that so many of our Citizens must be doomed to perpetual Slavery, but better so, than the whole nation, of which there seemed to be not a little danger.
I keep this letter open to make such additions as occasions may offer till the moment the Vessel weighs Anchor, She has nothing to do but to take in Water.
I send you by this Opportunity a large Packet of Letters from Coll. Humphreys which doubtless contain the most important intelligence. I am Sir with the highest esteem & regard Yor. mo: hble & mo: obedt. Servt.

Edwd. Church

